If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    October 27, 2022
               Plaintiff-Appellee,

v                                                                   No. 350654
                                                                    Berrien Circuit Court
KEMIA NEKENAH HASSEL,                                               LC No. 2019-000220-FC

               Defendant-Appellant.


Before: SHAPIRO, P.J., and GADOLA and YATES, JJ.

PER CURIAM.

        Defendant appeals as of right her convictions, following a jury trial, of first-degree
premeditated murder, MCL 750.316(1)(a), and conspiracy to commit first-degree murder, MCL
750.157a & MCL 750.316(1)(a). The trial court sentenced defendant to life imprisonment without
parole for the first-degree murder conviction and life imprisonment for the conspiracy to commit
murder conviction. We affirm.

                                       I. BACKGROUND

       Defendant’s convictions arise from the shooting death of her husband, Tyrone Hassel III,
on December 31, 2018. Defendant and Hassel were spending their holiday leave from the Army
at Hassel’s family home in Benton Harbor. The prosecution presented evidence that Jeremy
Cuellar, who was also in the Army, shot and killed Hassel outside the family home. Defendant,
Hassel and Cuellar were all stationed together in Korea. After the police confronted defendant
with information about Cuellar’s suspected involvement and their knowledge that defendant and
Cuellar were involved in a relationship,1 defendant gave a statement in which she admitted being



1
  The information about Cuellar’s suspected involvement came from Jaquan Hamilton, who was
also in the Army and had previously been stationed in Korea with defendant, Hassel and Cuellar.
Hamilton testified at trial that one day Cuellar told him that “Buddy” had to go and that he wanted
to do it around block leave time. Cuellar had just been with defendant, and when Cuellar said



                                                -1-
involved in a sexual relationship with Cuellar and plotting with Cuellar to kill Hassel and collect
life insurance benefits of $400,000. In addition, while defendant was in jail, she spoke to her
mother on a call that was recorded. Defendant spoke about Cuellar, told her mother that she “got
myself mixed up in something,” and said that she and Cuellar planned it in Korea so that they
could be together. Defendant’s mother asked defendant if someone was making her tell this story
and defendant denied it.

         After defendant filed a claim of appeal, we granted her motion to remand for a Ginther2
hearing.3 On remand, she moved for a new trial, arguing that her trial counsel was ineffective for
failing to file a motion to suppress her inculpatory statement to the police, and for failing to pursue
a defense based on battered partner syndrome. After conducting a Ginther hearing, at which both
defendant and trial counsel testified, the trial court denied defendant’s motion.

                         II. EFFECTIVE ASSISTANCE OF COUNSEL

         On appeal, defendant renews her two claims of ineffective assistance of counsel. First, she
argues that trial counsel was ineffective by failing to challenge the admissibility of her inculpatory
police statements in a pretrial motion to suppress, and instead electing to argue before the jury at
trial that the police interrogation was coercive and her resulting statements were inaccurate and
unreliable. Second, she argues that trial counsel was ineffective for failing to present evidence of
Hassel’s abuse of her during the marriage and failing to consult an expert to determine the merits
of a self-defense claim based on battered partner syndrome.4

        Defendants have a constitutional right to the effective assistance of counsel. Strickland v
Washington, 466 US 668, 686; 104 S Ct 2052; 80 L Ed 2d 674 (1984). “To demonstrate ineffective
assistance of counsel, a defendant must show that his or her attorney’s performance fell below an



“Buddy,” he meant Hassel. When Hamilton asked Cuellar what his plans were, Cuellar said that
the money was a bonus, meaning the life insurance benefits. When Hamilton asked why defendant
and Hassel could not just get divorced, Cuellar said that was not an option. Cuellar explained that
doing it during block time would be easier, as would the getaway. When Hamilton asked if that
was what defendant wanted, Cuellar told him that it was “mutual” that it had to be done.
2
    People v Ginther, 390 Mich 436; 212 NW2d 922 (1973).
3
 People v Hassel, unpublished order of the Court of Appeals, entered September 3, 2020 (Docket
No. 350654).
4
 Whether a person has been denied the effective assistance of counsel is a mixed question of fact
and constitutional law. People v Trakhtenberg, 493 Mich 38, 47; 826 NW2d 136 (2012). A judge
must first find the facts, then must decide whether those facts establish a violation of the
defendant’s constitutional right to the effective assistance of counsel. People v Grant, 470 Mich
477, 484-485; 684 NW2d 686 (2004). “Findings on questions of fact are reviewed for clear error,
while rulings on questions of constitutional law are reviewed de novo.” People v Jordan, 275
Mich App 659, 667; 739 NW2d 706 (2007). “[R]egard shall be given to the special opportunity
of the trial court to judge the credibility of the witnesses who appeared before it.” MCR 2.613(C);
People v Dendel, 481 Mich 114, 130; 748 NW2d 859 (2008).


                                                 -2-
objective standard of reasonableness under prevailing professional norms and that this
performance caused him or her prejudice.” People v Nix, 301 Mich App 195, 207; 836 NW2d 224
(2013). “To demonstrate prejudice, a defendant must show the probability that, but for counsel’s
errors, the result of the proceedings would have been different.” Id.

                      A. FAILURE TO FILE A MOTION TO SUPPRESS

        After the Ginther hearing, the trial court found that Detective-Lieutenant Andrew
Longuski’s questioning of defendant was neither coercive nor unfairly manipulative, and that
defendant’s statements were freely and voluntarily made. Therefore, the trial court found that any
attempt by trial counsel to suppress the statements would have been unsuccessful, and accordingly,
trial counsel was not ineffective for failing to file a motion to suppress. The trial court’s findings
on this issue are not clearly erroneous.

        “A statement obtained from a defendant during a custodial interrogation is admissible only
if the defendant voluntarily, knowingly, and intelligently waived his Fifth Amendment rights.”
People v Akins, 259 Mich App 545, 564; 675 NW2d 863 (2003). “The ultimate test of admissibility
is whether the totality of circumstances surrounding the making of the confession indicates that it
was freely and voluntarily made.” People v Cipriano, 431 Mich 315, 334; 429 NW2d 781 (1988).
In considering whether a confession was voluntary, the court must consider the following factors:

       (1) the age of the accused; (2) his lack of education or his intelligence level; (3) the
       extent of his previous experience with police; (4) the repeated and prolonged nature
       of the questioning; (5) the length of the detention of the accused before he gave the
       statement in question; (6) the lack of any advice to the accused of his constitutional
       rights; (7) whether there was an unnecessary delay in bringing him before a
       magistrate before he gave the confession; (8) whether the accused was injured,
       intoxicated, drugged, or in ill health when he gave the statement; (9) whether the
       accused was deprived of food, sleep, or medical attention; (10) whether the accused
       was physically abused; and (11) whether the suspect was threatened with abuse.
       [Id.]

         On January 11, 2019, defendant was requested to appear with her phone at the Berrien
County Sheriff’s Department. At approximately 8:48 p.m., a lieutenant spoke to defendant and
advised her of her Miranda rights. Sergeant Mike Lanier, a St. Joseph Township police officer
who was also present, testified that defendant seemed to understand those rights and did not ask
any questions regarding her rights. Defendant denied any involvement in Hassel’s death in this
initial interview, which lasted about 50 minutes. According to defendant, the police told her she
had to take a polygraph examination in Lansing in order to clear her name. The trial court did not
find this testimony credible, however, given the trial testimony that defendant was told she was
free to leave at any time.

       It was close to midnight when defendant arrived at the Michigan State Police headquarters
in Lansing. Defendant then met with Longuski, who advised her that she was free to leave at any
time, and he again read defendant her Miranda rights; both he and defendant signed the
accompanying advice-of-rights form. Longuski testified at trial that defendant acknowledged that
she understood each right as it was read to her, and she did not ask any questions or appear


                                                 -3-
confused in any way. At the Ginther hearing, defendant agreed that Longuski read the Miranda
rights to her and that she signed a card stating that she understood her rights. During the initial
90-minute interview with Longuski, defendant continued to deny any involvement in her
husband’s death. Defendant then took a polygraph test. She did not believe that the polygraph
lasted very long, and afterwards Longuski took a break. At approximately 1:30 a.m., defendant
was interviewed for a second time by Longuski for about an hour and fifteen minutes. It was
during this interview that defendant made incriminating statements to Longuski.

        The trial court did not clearly err by finding that the Cipriano factors do not indicate an
involuntary confession. Although defendant was only 22 years old and had no previous experience
with the police, she was a sergeant in the Army, had been deployed overseas for several months,
and was married and a mother. There was no evidence to suggest that her age or intelligence
prevented her from understanding her rights or from knowingly and intelligently waiving those
rights, which she did on two occasions. In addition, Longuski testified that defendant did not
appear to be confused in any way, and that she appeared to be comfortable with him. Further, the
trial court did not clearly err by finding that defendant was not subjected to unnecessarily repeated
or prolonged questioning. Defendant was questioned for about an hour in Berrien County and then
interviewed and polygraphed for about two hours in Lansing. There were breaks between the
police interviews, and no unnecessary delays.

        Considering the remaining factors, there was no evidence that defendant was injured,
intoxicated, or in ill health when she was being interrogated by Longuski. Nor was there any
evidence that defendant had been deprived of food or medical attention. The trial court found that
defendant was offered water on the trip to Lansing, and that she was given water and a snack at
some point while in Lansing. Further, there was no evidence that defendant was physically abused
or threatened with abuse. Defendant testified that she was tired because of the timing of the
interview and because she had not been sleeping since Hassel had been killed. But she did not
inform the police that she was tired, and Longuski testified that defendant did not appear tired or
overly exhausted. And the timing of the interview was not so late as to outweigh the other factors
and render defendant’s statements involuntary.

        Defendant’s argument primarily relies on Longuski’s statements that he was in defendant’s
corner, that he would “go to bat” for her, and that he knew that Cuellar was taking advantage of
her and controlling the situation. At trial, Longuski explained that he purposely tried to build a
rapport with defendant to elicit incriminating statements from her. This Court has held that a
police officer telling a defendant that “he would do what he could to help and that things would
go easier for defendant if he would cooperate and tell the truth” does not render subsequent
incriminating statements involuntary. People v Ewing (On Remand), 102 Mich App 81, 85-86;
300 NW2d 742 (1980). To the extent that Longuski attempted to project a supportive demeanor,
there is no evidence that such conduct was so overbearing that defendant’s capacity for self-
determination was overcome. The totality of the circumstances surrounding defendant’s
interrogation with Longuski supports the trial court’s finding that her statements were freely and
voluntarily made. Cipriano, 431 Mich at 334.

       Trial counsel testified at the Ginther hearing that after watching defendant’s interrogation
video 20 or 30 times and speaking to defendant about the interrogation, he concluded that



                                                -4-
defendant’s statements appeared to be voluntary.5 For the reasons discussed, the trial court did not
clearly err when it reached this same conclusion at the Ginther hearing. Accordingly, defendant
has not established that it was objectively unreasonable for counsel not to file a motion to suppress,
or that she was prejudiced by counsel’s decision.

    B. FAILURE TO INVESTIGATE A BATTERED PARTNER SYNDROME DEFENSE

       Defendant next argues that trial counsel was ineffective for failing to investigate the violent
nature of her marriage to Hassel, which she contends deprived her of a battered partner defense.
We again disagree.

        At the Ginther hearing, defendant testified that after she became pregnant with their son,
Hassel became extremely physical, emotionally, verbally, and financially abusive. She described
one incident in which she awoke to find Hassel lying on top of her with his hands around her neck
choking her. She described other incidents in which Hassel choked her, punched her, grabbed her
by the arms hard enough to leave bruises, and once hit her in the head with a bottle. She also
claimed that, after the birth of their child, Hassel emotionally abused her by telling her that she did
not look good, no one would love her, and that she could not be with anyone else because she did
not look the way she used to look. She further testified that she always had to ask for Hassel’s
permission to spend any money, including her own paycheck. Conversely, trial counsel testified
that defendant told him that there had been some domestic violence in her relationship with Hassel,
but not nearly to the extent that she described at the Ginther hearing. Counsel stated that he
consulted another attorney about the potential for a battered partner defense in defendant’s case,
but determined that the domestic violence described by defendant would not support such a
defense.

        In People v Christel, 449 Mich 578, 579-580; 537 NW2d 194 (1995), the Supreme Court
held “that expert testimony regarding the battered woman syndrome is admissible only when it is
relevant and helpful to the jury in evaluating a complainant’s credibility and the expert witness is
properly qualified.” The Court further stated:

               In most cases, the battered woman syndrome is offered by the defendant in
       a case of homicide in which the defendant is claiming self-defense. As one court
       has explained:

               [E]xpert scientific evidence concerning “battered-woman’s
               syndrome” does not aid a jury in determining whether a defendant
               had or had not behaved in a given manner on a particular occasion;
               rather, the evidence enables the jury to overcome common myths or
               misconceptions that a woman who had been the victim of battering


5
  Trial counsel additionally testified that he did not want to give the prosecution any clue as to
what his arguments at trial would be, and an unsuccessful motion to suppress defendant’s
statements would have done that. In reviewing claims of ineffective assistance of counsel, we
defer to counsel’s reasonable strategic decisions. See People v Cline, 276 Mich App 634, 637;
741 NW2d 563 (2007).


                                                 -5-
               would have surely left the batterer. Thus, the evidence helps the
               jury to understand the battered woman’s state of mind. [State v J Q,
               130 NJ 554, 574; 617 A2d 1196 (1993).]

       Although we do not express approval or disapproval of this use, we note that our
       Court of Appeals recently recognized that a majority of jurisdictions favor the
       admissibility of expert testimony on the issue of the battered woman syndrome
       when offered as a means of self-defense. See People v Wilson, 194 Mich App 599,
       603; 487 NW2d 822 (1992), citing anno: Admissibility of expert or opinion
       testimony on battered wife or battered woman syndrome, 18 ALR4th 1153.
       [Christel, 449 Mich at 589.]

However, the Court also stated “that the admissibility of syndrome evidence is limited to a
description of the uniqueness of a specific behavior brought out at trial.” Id. at 591 (quotation
marks and citation omitted).

        Self-defense is an affirmative defense that will justify otherwise punishable criminal
conduct. People v Dupree, 486 Mich 693, 707; 788 NW2d 399 (2010). The use of deadly force
is authorized if an individual honestly and reasonably believes that it is necessary to prevent the
imminent death, great bodily harm, or sexual assault of himself or another. MCL 780.972(1);
People v Conyer, 281 Mich App 526, 529-530; 762 NW2d 198 (2008). A jury’s conclusion that
a defendant killed with premeditation “necessarily entails a rejection” of self-defense. People v
Bynum, 496 Mich 610, 634; 852 NW2d 570 (2014).

        To the extent that defendant’s description of the severity of Hassel’s abuse at the Ginther
hearing conflicted with the scope of domestic violence that trial counsel claimed defendant
described to him, the trial court expressly found that defendant’s testimony at the Ginther hearing
was not credible and instead credited counsel’s testimony that defendant had advised him that any
abuse was “at most, minimal abuse.” In particular, the trial court noted that defendant’s description
of Hassel’s severe abuse at the Ginther hearing conflicted with her statements to Longuski in which
she agreed that Hassel was “a decent dude” and a better man than Cuellar, and that defendant told
another detective that her relationship with Hassel “was good” and that they “argued like normal
couples,” but there were “no physical altercations.” This Court ordinarily defers to the trial court
regarding the credibility of the witnesses who appeared before it, MCR 2.613(C); People v Dendel,
481 Mich 114, 130; 748 NW2d 859 (2008), and in this case the trial court also observed that
defendant’s testimony at the Ginther hearing conflicted with statements she gave in her police
interviews. The trial court did not clearly err by finding that defendant’s description of Hassel’s
alleged abuse at the Ginther hearing was not credible.

        In light of the admissibility of defendant’s statement to Longuski and her conversation with
her mother that she and Cuellar planned to kill Hassel while they were in Korea, which was at least
four months before December 31, 2018, trial counsel’s rejection of a strategy based on self-defense
as a result of battered partner syndrome was not objectively unreasonable. Defendant’s admissions
that the plan to kill Hassel began four or more months before he was killed negated any honest and
reasonable belief that killing Hassel was necessary to prevent defendant’s imminent death, great
bodily harm, or sexual assault. MCL 780.972(1); Conyer, 281 Mich App at 529-530.



                                                -6-
       Further, even if defendant’s testimony at the Ginther hearing is credited, it did not support
a claim of self-defense based on battered partner syndrome. Such a claim would require evidence
that defendant participated in Hassel’s shooting death, but acted in self-defense because of
repeated and ongoing abuse. Significantly, however, at the Ginther hearing defendant denied any
involvement in Hassel’s shooting death, and she denied ever discussing with Cuellar any plans to
shoot or kill Hassel. Thus, even if defendant’s testimony at the Ginther hearing is credited, it does
not support a viable claim of self-defense based on battered partner syndrome.

        Accordingly, the trial court did not err by denying defendant’s claim that trial counsel was
ineffective for not pursuing a battered partner theory at trial.

       Affirmed.



                                                              /s/ Douglas B. Shapiro
                                                              /s/ Michael F. Gadola
                                                              /s/ Christopher P. Yates




                                                -7-